Citation Nr: 0610854	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 until August 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a rating in excess of 10 
percent for lumbosacral strain.


REMAND

The veteran claims entitlement to an increased rating for his 
service connected lumbar spine disability rated at 10 percent 
since January 2000.  His VA clinic records indicate a current 
diagnosis of degenerative disc disease based upon a magnetic 
resonance imaging (MRI) scan of the lumbar spine.  The issue 
of whether the veteran has neurological disability associated 
with his service connected disability must be resolved prior 
to any further adjudication as he may be entitled to a 
separate evaluation for the neurological disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005) 
(Intervertebral disc syndrome (IVDS) may be evaluated by 
combining the chronic orthopedic and neurologic 
manifestations or according to the frequency and duration of 
incapacitating episodes.)  He has not has an examination for 
disability evaluation purposes since 2002.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Obtain the records of any treatment 
the veteran may have obtained at the 
Atlanta VAMC since January 2004 and 
associate them with the claims folder.  

2.  Schedule the veteran for 
orthopedic/neurology examinations in 
order to determine the nature and 
severity of the service connected low 
back disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for review.  The examiner 
should describe for the record whether 
the veteran has any weakened movement, 
excess fatigability, pain with use, or 
incoordination present.  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional 
range of motion loss. If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.  If 
chronic neurologic manifestations of the 
service connected low back disability are 
present, the examiner should be requested 
to specify any and all neurologic 
symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter, and 
bladder dysfunction, etc.) with reference 
to the nerve(s) affected (e.g., sciatic 
nerve).  

3.  Following completion of the above, 
readjudicate the issue of entitlement to 
an increased rating for service connected 
thoracolumbar spine disability.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and allow the 
appellant an appropriate period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.S. §§ 5109B, 7112 (2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






